DETAILED ACTION

This communication is in response to Application No. 16/593,313 filed on 10/4/2019.  The amendment presented on 11/10/2021, which cancels claim 4 and amends claims 1 and 18, hereby acknowledged. Claims 1-3 and 5-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,481,939 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-3 and 6-20 are allowed.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nathan Rau on 1/10/2022.

Please amend claims 1, 5, and 18.

1. 	(Currently Amended) A method of enforcing a service level agreement (SLA) in a multi- tenant communications network, the method comprising: 
assigning a first QoS level to a first communication initiated by a VM belonging to at least a first group, wherein a connection request is submitted by a virtual switch to a traffic controller to assist in establishing the first communication, 
wherein a first SLA associated with the first communication defines acceptable throughput and latency metrics for the first communication based on profile parameters associated with the communication, wherein the first SLA further defines a throughput metric comprising aggregated data transmission rate  between a first VM belonging to a first policy group and a second VM belonging to a second policy group, and wherein the first SLA further defines a latency metric for a category of data communication associated with a first VM in a first group and a second VM in a second group, and  


5. 	(Cancelled).

18. 	(Currently Amended) A computer program product comprising a computer readable storage medium having a computer readable program, wherein the computer readable program when executed on a computer causes the computer to: 
assign a first QoS level to a first communication initiated by a VM belonging to at least a first group, wherein a connection request is submitted by a virtual switch to a traffic controller to assist in establishing the first communication, wherein the VM belongs to a plurality of QoS profiles, 
wherein a first SLA associated with the first communication defines acceptable throughput and latency metrics for the first communication based on profile parameters associated with the communication, wherein the first SLA further defines a throughput metric comprising aggregated data transmission rate between a first VM belonging to a first policy group and a second VM belonging to a second policy group, wherein the first SLA further defines a latency metric for a category of data communication associated with a first VM in a first group and a second VM in a second group, 
wherein the traffic controller determines whether the connection request can be submitted from the virtual switch to a physical switch based upon an overall transmission rate of the VM as against a corresponding connection rate limit for the VM.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
January 10, 2022